 In the Matter of COLUMBIA AIRCRAFT CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT &AGRICULTURALIMPLEMENTWORKERS OF AMERICA, UAW-CIO,LoCAL 547Case No. 2-R-5167.Decided,January 29, 1945Putney, Twambly, Hall d Skidmore,byMr. Thomas M. Kerrigan,,of New York City, for the Company:Messrs. Benjamin Rubenstein, Charles Kalmzanson, Paul Krebs,andFrank Torino, *ofNew York City, for the C. 1. 0.Messrs. Stephen M. Estey,andRichard Thuser,of New York City,for the A. F. L. -Miss Virginia A. Miller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition 1 duly filed by the International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, UAW-CIO, Local 547, herein called the C. I. 0., allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Columbia Aircraft Corporation, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Richard J. Hickey,Trial Examiner.Said hearing was held at New York City, on Decem-ber 21, 1944.At the commencement of the hearing, the Trial Ex-aminer granted a motion of the International Association of Machin-ists,A. F. of L., herein called the A. F. L., to intervene.2 The Com-pany, the C. I. O., and the A. F. L., appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-'The TrialExaminer granted an oral motion bythe CI.0. to amendthe petition withreferenceto the unit requested.2The C. I. 0 objected to the motion for interventionon the groundthat the A.F. L. hadnot shown sufficient evidence of interest.60 N. L. R. B., No. 54.628563-45-vol. 60-1S257Ic 258DECISIONSOF NATIONALLABOR RELATIONS BOARDforded an opportunity to file briefs with the Board.The Companyfiled a motion to reopen the record for the adducing of additionalevidence regarding the showing of representation made by the C. I. 0.,and further requested that oral argument be presented; the motionand the request are hereby denied for reasons hereinafter set forth.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYColumbia Aircraft Corporation, a New York corporation, has itsprincipal office and one plant at Valley Stream, Long Island, NewYork, where it is engaged in the manufacture of aircraft and aircraftparts for the United States Navy. In addition to 'its Valley Streamplant, the Company also maintains and operates similar plants-atFranklin Square, Lynbrook and Baldwin, Long Island, New York-,together with a warehouse at Jamaica, New York, all of which areinvolved in the present proceeding, and are hereinafter referred tocollectively as the Long Island plants.During the period fromDecember 1, 1943, to November 30, 1944, the Company received foruse at its Long Island plants, raw material- valued in excess of $500,-000, approximately 50 percent of which was shipped to it from pointsoutside the State of New York. During the same period, the Com-pany manufactured and produced finished airplanes and parts, valuedin excess of $1,000,000, approximately 75 percent of which was shippedto various points outside the State of New York and to foreigncountries._The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THEORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, U. A. W., Local 547, affiliated withthe Congress of Industrial Organizations, is a_ labor organization ad=mitting to membership employees of the Company.International Association of Machinists, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about November 9, 1944, the C. I. O. notified the Company ofits claim to represent a majority of the Company's employees in thealleged appropriate unit.The Company refused recognition on the COLUMBIA AIRCRAFT CORPORATION259ground that it believed that the C. I. 0. did not, in fact, representsuch a majority.-The Company contends that, inasmuch as less than a year has elapsedsince an election was conducted by the Board on June 26, 1944, in sub-stantially the same unit as that which it here alleges to be appropri-ate,3 no election should be held on the present petition. In that elec-tion, a majority of the votes cast were against representation by theC. I. 0. Six months, however, have elapsed since the election, andthe C. I. 0. has submitted a number of additional designations datedsubsequent to the election of June 26, 1944, which constitutes a suffi-ciently substantial showing of representation to warrant an electionat this time,4 and we believe that the policies of the Act will bestbe effectuated by so directing.5We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within ,the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe-find, substantially in accordance with the stipulation of theparties, that all production and maintenance employees of ColumbiaAircraft Corporation, employed at its plants at Valley Stream, Frank-lin Square, Jamaica, Lynbrook, and Baldwin, Long Island, New York,including tool crib employees, shipping and receiving employees,stock handlers, expediters, dispatchers, dispatching clerks, insidetruckers, chauffeurs, helpers,, truck drivers, freighters, material han-dlers, packers, keymen, inspectors, lay-out men, and loftsmen, butexcluding the chief inspector, assistant chief inspector, all office em-ployees, timekeepers, guards, plant-protection firemen, airport controloperator, architect, all pilots, draftsmen, aeronautical, design, electri-cal,material and processing, research and analytical, spare parts,industrial,methods, plant, radio and safety engineers; field servicerepresentatives, radio operator, time and motion study men, liaisonmen, and all foremen, assistant foremen, leadmen, and all other super-visory employees-with authority to hire, promote, discharge, disci-8Matter of Columbia Aircraft Corporation,56 N. L R B. 1134.4 The Field Examiner reported that the C.I.0 submitted 877 membership applicationcards, 701 of which appeared on the Company's pay roll of November 5, 1944. Of these701 cards,11 are dated prior to the date of the previous election567 are dated subse-quent thereto and 123 are undated.With reference to the undated cards,the report indi-cates thatthe C.I0 representative in charge of the organizing drive submitted anaffidavit that the undated cards were obtained subsequent to the prior election.The TrialExaminer rendered a Report of Investigation wherein it appears that the A. F.L. sub-mitted 226 membership application cards, 190 of which checked against the Company'spay roll of the above date.Of these 190 cards,187 are dated subsequent to the prior elec-tion date and 3 are undated.There are approximately 1,585 employees in the appropriateunit.8Matter of Superior Castings Corporation,56 N. L.R B. 1785;Matter of Wagner ElectricCorporation,53 N. L.R. B. 543, and cases therein cited. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDpline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the-Act.6V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Columbia Air-craft Corporation, Long Island, New York, an election by secret ballotshall be conducted as early as "possible, but not later than thirty (30)days from, the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board,, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the'date of this Direction, including employees who did not workduring the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byInternationalUnion, United Automobile, Aircraft & AgriculturalImplement Workers of America, U. A. W.-C. I. 0., Local 547, or byInternational Association of Machinists, A. F. L., for the purposes ofcollective -bargaining, or by neither.UThe unit found appropriate herein is substantially the same and differs from thatfound appropriate by the Board in 56 N L. R. B 1134 (see footnote3, supra)only inthat it includes the Baldwin plant which was established by the Company subsequent to theprior proceeding and that it includes lay-out men and loftsmen and excludesliaison men,which three job classifications have also been created since that time.